Olly Neal, Judge, concurring. I concur with the decision to reverse because venue for custody determinations lies exclusively in the county in which the child resides. I disagree, however, with the holding that Section 9-10-102(c) fixes venue of a paternity action involving a juvenile in the county in which the juvenile resides. Section 9-10-102(c) provides, “Venue of paternity actions shall be in the county in which the plaintiff resides or, in cases involving a juvenile, in the county in which the juvenile resides.” The use of the word “or” does not place limitation on venue to the county in which the juvenile resides; it would have used the word “but” instead of “or,” allowing the statute to read, “Venue of paternity actions shall be in the county in which the plaintiff resides hut, in cases involving a juvenile, in the county in which the juvenile resides.” It is not beyond the realm of logic that the legislature would allow venue of paternity action to He in two counties. A prior statute allowed a man seeking to establish paternity to bring the action in either the county in which the mother resided or the county in which the child resided. See Ark. Stat. Ann. 34-716 (Supp. 1981). See also Fuller v. Robinson, 279 Ark. 252, 650 S.W.2d 585 (1983).